Gran Tierra Energy Canada ULC
300, 625 11th Avenue S.W.
Calgary, Alberta
T2R 0E1



Exhibit 10.3
April 15, 2014


PERSONAL & CONFIDENTIAL
Mr. Duncan Nightingale
c/o Gran Tierra Energy Colombia


Dear Duncan:


RE: EXPATRIATE ASSIGNMENT LETTER AGREEMENT, DATED DECEMBER 7, 2010, BETWEEN GRAN
TIERRA ENERGY INC. (“GTEI”) AND DUNCAN NIGHTINGALE (AS AMENDED)
(the “Amended Expatriate Agreement”) – FURTHER AMENDMENT


Further to our discussions, we are pleased to propose to you the following
further amendment to the Amended Expatriate Agreement:


1.
The following is inserted after item “K” of Clause 5 (COMPENSATION):



l. For the 2013 taxation year and subsequent taxation years (if any) while on
this expatriate assignment and deemed a non-resident of Canada for taxation
purposes under the Canada-Colombia Income Tax Treaty, GTEI or one of its
affiliates will reimburse you up to a maximum of CAD $10,000 per taxation year
for the loss of your annual RRSP contribution amount. The amount of the annual
reimbursement will be calculated as follows:


•
Amount of Reimbursement = CAD $10,000 * (Lost RRSP Contribution Room as a result
of Canadian taxation non-residence status / Canada Revenue Agency RRSP
Contribution Limit) * (number of days employed by GTE ULC during the taxation
year / 365 days).



For example,


•
For the 2013 taxation year, since you earned no Canadian employment income, the
Lost RRSP Contribution Room = $24,270.

•
For the 2013 taxation year, the Canada Revenue Agency RRSP Contribution Limit =
$24,270.

•
For the 2013 taxation year, you were employed 365 days by GTE ULC, therefore:



◦
For the 2013 taxation year the Amount of Reimbursement = CAD $10,000 * ($24,270
/ $24,270) * (365 / 365) = CAD $10,000.



This payment is net after tax and will be paid in the month of May in the year
following the taxation year.


If the foregoing is satisfactory, please acknowledge your acceptance by
countersigning (below) and returning to me a copy of this letter.


If you have any questions, please contact Wes Carter, Director Human Resources.


Sincerely,
Gran Tierra Energy Canada ULC






/s/Dana Coffield




Dana Coffield
President



1



--------------------------------------------------------------------------------

Expatriate Agreement – Amendment – Duncan Nightingale

I acknowledge and agree to the above:




/s/Duncan Nightingale
Duncan Nightingale


Date “21/04/14”

2

